FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 under the Securities Exchange Act of 1934 For the month ended May, 2015 ICON plc (Registrant's name) 333-08704 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland (Address of principal executive offices) Brendan Brennan, CFO South County Business Park, Leopardstown, Dublin 18, Ireland. Brendan.Brennan@iconplc.com 011-353-1-291-2000 (Name, telephone number, email and/or facsimile number and address of Company contact person) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. YesX No Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes NoX Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes NoX Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82 N/A ICON plc Rider A This report on Form 6-K is hereby incorporated by reference in the registration statement on Form F-3 (Registration No.333-133371) of ICON plc and in the prospectus contained therein, and this report on Form 6-K shall be deemed a part of such registration statement from the date on which this report is filed, to the extent not superseded by documents or reports subsequently filed or furnished by ICON plc under the Securities Act of 1933 or the Securities Exchange Act of 1934. 1 GENERAL As used herein, “ICON”, the “Company” and “we” refer to ICON plc and its consolidated subsidiaries, unless the context requires otherwise. Business ICON public limited company (“ICON”) is a contract research organization (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. We specialize in the strategic development, management and analysis of programs that support all stages of the clinical development process - from compound selection to Phase I-IV clinical studies.Our vision is to be the Global CRO partner of choice for the Biopharma industry by delivering best in class information, solutions and performance in clinical and outcomes research. We believe that we are one of a select group of CRO’s with the expertise and capability to conduct clinical trials in most major therapeutic areas on a global basis and have the operational flexibility to provide development services on a stand-alone basis or as part of an integrated “full service” solution. At March 31, 2015 we had approximately 11,200 employees, in 81 locations in 38 countries. During the three months ended March 31, 2015 we derived approximately 38.7%, 51.0% and 10.3% of our net revenue in the United States, Europe and Rest of World, respectively. We began operations in 1990 and have expanded our business predominately through organic growth, together with a number of strategic acquisitions to enhance our capabilities and expertise in certain areas of the clinical development process.We are incorporated in Ireland and our principal executive office is located at: South County Business Park, Leopardstown, Dublin 18, Republic of Ireland. The contact telephone number of this office is 353 (1) 291 2000. Recent Developments Acquisitions On February 27, 2015 the Company acquired MediMedia Pharma Solutions for a total cash consideration of $120.0 million. Headquartered in Yardley, Pennsylvania, MediMedia Pharma Solutions includes MediMedia Managed Markets and Complete Healthcare Communications. MediMedia Managed Markets is a leading provider of strategic payer-validated market access solutions. Complete Healthcare Communications is one of the leading medical and scientific communication agencies working with medical affairs, commercial and brand development teams within life science companies.(see note 3 Business Combinations for further information). 2 ICON plc CONDENSED CONSOLIDATED BALANCE SHEETS AS AT MARCH 31, 2, 2014 (Unaudited) (Audited) March December ASSETS (in thousands) Current Assets: Cash and cash equivalents $ $ Short term investments - available for sale Accounts receivable, net Unbilled revenue Other receivables Deferred tax asset Prepayments and other current assets Income taxes receivable Total current assets Other Assets: Property, plant and equipment, net Goodwill Non-current other assets Non-current income taxes receivable Non-current deferred tax asset Intangible assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Payments on account Other liabilities Bank credit lines and loan facilities - Deferred tax liability Income taxes payable Total current liabilities Other Liabilities: Non-current other liabilities Non-current government grants Non-current income taxes payable Non-current deferred tax liability Shareholders' Equity: Ordinary shares, par value 6 euro cents per share; 100,000,000 shares authorized, 60,580,540 shares issued and outstanding at March31, 2015 and 60,106,780 shares issued and outstanding at December 31, 2014 Additional paid-in capital Capital redemption reserve Accumulated other comprehensive income ) ) Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2014 (UNAUDITED) Three Months Ended March 31, March 31, Revenue: Gross revenue $ $ Reimbursable expenses ) ) Net revenue Costs and expenses: Direct costs Selling, general and administrative expense Depreciation and amortization Total costs and expenses Income from operations Interest income Interest expense ) ) Income before provision for income taxes Provision for income taxes ) ) Net income $ $ Net income per Ordinary Share: Basic $ $ Diluted $ $ Weighted average number of Ordinary Shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2014 (UNAUDITED) Three Months Ended March 31, March 31, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Loss on disposal of property, plant and equipment 4 31 Depreciation expense Amortization of intangibles Amortization of grants ) ) Share compensation expense Deferred taxes ) ) Changes in assets and liabilities: Decrease in accounts receivable Increase in unbilled revenue ) ) (Increase)/ decrease in other receivables ) Increase in prepayments and other current assets ) ) Increase in other non current assets ) ) Decrease in payments on account ) ) Increase in other current liabilities Increase in other non-current liabilities 58 Increase/(decrease) in income taxes payable ) Increase in accounts payable Net cash provided by operating activities Cash flows from investing activities: Purchase of property, plant and equipment ) ) Purchase of subsidiary undertakings ) - Purchase of short term investments ) ) Sale of short term investments Net cash (used in)/provided by investing activities ) Cash flows from financing activities: Proceeds from exercise of share options Share issuance costs (4
